Citation Nr: 1604210	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  07-05 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE


Entitlement to service connection for a neck and upper back condition, to include as secondary to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1985 to May 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  The Atlanta, Georgia RO now claims jurisdiction of the Veteran's claim. 

The Veteran's claim was remanded for further evidentiary development in July 2009 and August 2015. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required. 

REMAND

After reviewing the evidence of record, the Board finds that the issue of entitlement to service connection for a neck and upper back condition, to include as secondary to service-connected disabilities, must be remanded for additional evidentiary development. 

In a January 2016 statement, the Veteran claimed that her medical treatment records document a continuous chronology of care for her neck and upper back condition, originating in service and continuing to current day.  In support of this statement, the Veteran pointed to medical treatment records from medical facilities in Langley, Virginia; San Antonio, Texas; Warner Robins, Georgia; Dublin; Maryland; Baltimore, Maryland; Washington, D.C.; Seoul, South Korea; Yokota, Japan; Yokosuka, Japan; Charleston, Virginia; Savannah, Georgia.

A careful review of the record reveals medical treatment notes from the following facilities are associated with the record: San Antonio, Texas; Warner Robins, Georgia; Baltimore, Maryland; Washington, D.C.; Savannah, Georgia; Charleston, Virginia; Honolulu, Hawaii; Dublin; Augusta; and Stevenson, Maryland.  Although the Veteran's service treatment records originate from the Langley VA, there are no treatment records following the Veteran's retirement in 1992.  Moreover, there are no records from Seoul, South Korea; Yokota, Japan; and Yokosuka, Japan.   

Because the Veteran states that these records are relevant to her claim, the AOJ should request authorization from the Veteran for the purpose of obtaining any outstanding records from these institutions that are pertinent to the claim.  In addition, the AOJ should obtain any other outstanding VA treatment records that have not been associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify and provide authorization to obtain any outstanding, relevant treatment records, to include records from Langley, Virginia; Seoul, South Korea; Yokota, Japan; and Yokosuka, Japan. 

2.  After completing all indicated development, reajdudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the AOJ should furnish to the Veteran a fully responsive Supplemental Statement of the Case. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


